Citation Nr: 0214143	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii for additional development.  The case is 
now before the Board for final appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a bilateral knee 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
the veteran notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The objective medical evidence of record does not 
demonstrate that the veteran has a current upper back 
condition. 

3.  The objective medical evidence of record shows that it is 
at least as likely as not that the veteran has residuals of a 
low back injury sustained during active service.


CONCLUSIONS OF LAW

1.  Service connection for a claimed upper back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A low back disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has associated all of the 
veteran's available post-service private and VA medical 
records with the claims file.  The RO has requested records 
from the National Personnel Records Center (NPRC).  
Correspondence from the NPRC dated in December 1993 indicates 
that no additional records were available.  Correspondence 
from the NPRC dated in March 1994 indicates that no records 
were found pertaining to injuries or treatment from 1968 to 
1971 at Ft.  Benning or the 91st Evac. Hospital.  While the 
veteran has testified as to relevant treatment at the Public 
Health Service Hospital from 1968 to 1974 he informed VA that 
it has been closed down.  Correspondence to the veteran from 
the Department of Health and Human Services notified him that 
a review of their San Francisco files resulted in no records 
of care provided to him. 

It is pertinent to point out that, of the three claims in 
appellate status, the instant decision grants service 
connection for a low back disability, defers appellate review 
of the claim for service connection for a bilateral knee 
disability pending additional development, and denies the 
remaining claim on the basis that the last VA compensation 
examinations, in 1998 and 2001, ruled out a current diagnosis 
of an upper back disability.  In addition, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the April 1996 Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs) dated in December 
1998 and March 2002.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the criteria for service connection.  The SOC and SSOCs 
indicated that VA would request any pertinent medical records 
identified by the veteran, and  correspondence to the veteran 
dated in November 2000 and April 2002 informed him of the 
evidence needed, and requested that he either submit such 
evidence himself or provide information and release forms so 
VA could obtain it.  As such, the veteran was kept apprised 
of what he must show to prevail in his claim, and generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claims 
for service connection, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Factual Background

The veteran has submitted extensive correspondence, testified 
during an October 1996 hearing, and provided history during 
VA and private examinations.  For the sake of clarity, the 
Board will address the veteran's contentions together.  The 
veteran contends that he is entitled to service connection 
for the claimed disabilities on either a direct basis, due to 
injuries suffered during active duty, or secondary to his 
service-connected bilateral stress fractures with pes planus.  

The veteran's contends that he injured his upper and lower 
back during training at Ft. Benning, with the upper back 
being worse.  He states that he was seen for treatment once 
and provided medication.  The veteran reports that he had 
three injuries in Vietnam that increased the degree of 
disability due to his earlier in-service injuries.  Once, he 
jumped off the back of a truck and from this point his lower 
back hurt as much as his upper back.  He also fell/jumped off 
an armored personnel carrier in January 1969 during the Tet 
offensive and hurt his lower back.  He was treated at the 
91st Med. Evac. Hospital.  A blast from an incoming rocket 
also injured him, and he was again treated at the 91st Med. 
Evac. Hospital.  The veteran reports that after service, he 
continued to seek medical treatment for these conditions from 
1968 to 1974 while on ship in the merchant marine and at the 
Public Health Service Hospital in San Francisco.  The veteran 
asserts that doctors have told him that he incurred the 
claimed conditions due to injuries incurred on active duty.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records, contain March 1966 
reports that he fell on his left leg (no details were 
provided as to the fall) resulting in induration of the 
anterior compartment and some contusion on the anterior 
aspect of the left anterior tibia.  The veteran's separation 
medical examination report and report of medical history are 
negative for any upper back or lower back disability.  In 
correspondence, the veteran has asserted that the doctor 
performing the evaluation did not  accurately record his 
medical complaints.  

Post-service medical records include a statement from Dr. 
G.A.F. providing that he had actively practiced medicine from 
1973 to 1986, and from 1992 to the present.  He recalled 
seeing the veteran for about one year and referring him to 
Dr. S.B., due to the nature and complexity of the veteran's 
complaints.  The veteran had complaints of the low back with 
pain in the legs and feet, headaches and muscle spasms in the 
neck and upper back.  He recalled that the veteran had 
reported not having had the conditions prior to service, that 
he had seen combat, and that he had suffered multiple 
injuries during those times.  The physician opined that the 
veteran's current complaints were the result of multiple 
injuries sustained during service.  

A letter from Dr. S.B. provides that he had treated the 
veteran for complaints of the lower back, legs, knees, feet, 
neck and shoulders from 1974 to 1986 that were noted to be 
consistent with the veteran's service-related injury/accident 
of stress fracture(s) of the feet and multiple injuries to 
the knees and lower back.  In another letter, he stated that 
the veteran had presented in May 1976 with various 
complaints, some pertinent to the present claim, that the 
veteran said were normal since his military service.  The 
veteran also said that his back pains started while in the 
service due to various falls and lifting things the wrong 
way.

A statement from Dr. R.H.R. provides that he recalled 
treating the veteran on a regular basis for two years from 
1971 through 1973, and that the veteran's history implicated 
his service in Vietnam for his disabilities.   He no longer 
had any treatment records.  He recalled that the veteran had 
structural imbalances in several locations, including the 
lumbar, dorsal and cervical areas.  

A letter from Dr. L.K. indicates treatment of the veteran 
from 1986 to the present after Dr. S.B.'s retirement.  The 
veteran had been treated for chronic muscular spasm of the 
neck, shoulders and back secondary to injuries sustained in 
the lumbar and cervical spine in the military.  The veteran 
was also noted to have chronic injuries to the feet and knees 
due to his military service.  Dr. L.K. submitted treatment 
records dated from 1977 to 1994.  

In addition, treatment records dated from 1974 to 1988 were 
submitted by Dr. H.K.N.L.  These include a June 1981 letter 
to an insurance company that the veteran had been seen as 
early as May 1974 for complaints in the neck, right upper 
extremity and right lower extremity; that the veteran had a 
history of injuring his back in 1972, probably from lifting; 
and that the recent onset of his symptoms came on without 
evidence of trauma.

A May 1974 private hospital report provides that the veteran 
complained of right neck pain radiating down the right 
forearm, with no history of trauma.  The veteran also was 
noted to have a history of low back pain with right sciatica.  
The discharge diagnosis was C6-7 right herniated disc 
suspect; possible L5, S1 disc; splenomegaly, undetermined.  

Records from a private outpatient clinic dated 1992 to 1996 
were received indicating treatment for relevant complaints.  
A March 1994 letter from Dr. M.J.M. indicates that the 
veteran had been seen by an earlier doctor at that practice 
from 1985 to 1994 for complaints regarding the bilateral 
knees, cervical spine and lumbar back.  

In a December 1995 statement, a witness stated that he had 
been the Chief Purser and Pharmacist Mate, with the duties of 
Ship's Medical Officer, on the S.S. Idaho of the U.S. 
merchant marine.  He served with the veteran on this ship 
from January 1969 to July 1971.  He recalled that the veteran 
had chronic and severe pain of the feet, knees and back.  He 
recalled that in early 1969 doctors at the U.S. Public Health 
(Marine) Hospital in San Francisco diagnosed the veteran's 
problems as being directly related to the veteran's prior 
military service.  

The record contains extensive VA treatment records dated 
during the appeal period, that pertain to a variety of 
conditions including those on appeal.  While these records do 
address current findings, they do not set forth any opinions 
as to the etiology of the veteran's claimed conditions. 

The report of a June 1998 VA spinal examination indicates 
that some of the veteran's records were available for review.  
The examiner reviewed detailed past history from medical 
records in the report.  The report sets forth the veteran's 
current symptoms in detail and presents the results of the 
current physical examination.  The resulting diagnosis was 
old compression fracture L1, date unknown; multilevel disc 
bulges L2-3, L4-5 and L5-S1 without nerve root displacement; 
and bilateral peripheral neuropathy.  The examiner opined 
that the veteran's back pain was not related to his (service-
connected) residuals of stress fractures of the calcaneus of 
both feet.

The report of a January 2001 VA examination indicates that 
the veteran's claims file was extensively reviewed.  The 
examiner set forth detailed pertinent history from the 
veteran's medical records as well as the veteran's own 
history.  The report also sets forth the veteran's current 
symptoms in detail and presents the results of the current 
physical examination.  The resulting diagnosis was old mild 
compression fracture L1; mild spinal stenosis, L4-5 secondary 
to congenitally short pedicles and a small disc protrusion; 
and peripheral neuropathy.  The clinician, noting the 
veteran's subjective history of low back pain of 34 years 
duration, observed that the question of whether it was 
service-related was difficult to answer but based on the 
history given by the veteran it did appear "service 
connected".  The examiner noted that he did not find any 
corroborating evidence in the claims file but that the 
veteran appeared very credible and he had no reason to doubt 
the history that the veteran gave.  However, the physician 
was unable to document any disability related to his upper 
back, other than his subjective complaints of pain.  




Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).

In addition, a claimant with active service may be granted 
service connection for disease or disability on a secondary 
basis, when the evidence reflects that the disease or 
disability is proximately due to or the result of a service-
connected disability or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.  Further, in Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a non-
service- connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.

The Board notes that it is the Board's responsibility to 
determine the probative weight of evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
upper back disability on a direct incurrence or secondary 
basis.  Specifically, while the evidence indicates that the 
veteran has had relevant complaints in the past, the 
competent medical evidence of record fails to demonstrate 
that the veteran has a current upper back condition.  
Following  the June 1998 VA spinal examination, the diagnoses 
did not include any mention of the upper back.  Similarly, 
the report of the January 2001 VA examination failed to 
result in a diagnosis of an upper back disability.  Moreover, 
the latter examiner specifically noted that he was unable to 
document any disability related to the veteran's upper back, 
other than subjective complaints of pain.  

The Board recognizes the veteran's own assertions that he 
incurred an upper back condition due to injuries sustained 
while on active duty or secondary to his service-connected 
bilateral foot condition.  The veteran is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of his claimed 
upper back disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his opinion does not 
constitute competent medical evidence and it provides no 
probative weight on the critical question in this matter of 
whether he has a current upper back condition causally 
related to service or to a service-connected disability.

The Board is cognizant of antecedent records reflecting a 
cervical spine or neck disability.  For example, treatment 
records dated in 1974 include a reference to cervical disc 
abnormalities, and private physicians who treated the veteran 
in the 1970s and early 1980s have referred to an upper back 
disability, although most of the findings related to the low 
back.  However, this evidence is dated many years ago.  
Medical evidence dated in recent years fails to show the 
claimed upper back disability and two VA examinations, in 
1998 and 2001, have ruled out a current diagnosis of an upper 
back disorder.  The Board does not dispute the veteran's 
claim that the veteran sustained an upper back injury during 
service.  However, a complaint of pain alone, without a 
diagnosed related disorder, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds 
that service connection for an upper back disability is not 
warranted.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In this case, as there is no competent evidence that the 
veteran has a current upper back condition, service 
connection must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991).

Turning to the veteran's lower back, the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has residuals of a low back injury sustained service.  
Therefore, giving the veteran the benefit of the doubt, the 
Board finds that service connection is warranted for this 
disability.  As the instant decision grants service 
connection for a low back disability on a direct incurrence 
basis (38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), the 
question of secondary service connection (38 C.F.R. 
§ 3.310(a); Allen, supra) is moot.

The Board recognizes the medical opinions set forth in 
several of the veteran's private medical reports, as well as 
in the correspondence from the Pharmacist Mate of the S.S. 
Idaho, that the veteran was treated for low back symptoms 
while aboard ship and that such complaints were due to 
injuries incurred while he was on active duty.  While the 
Pharmacist Mate dated the treatment shortly after service, it 
is apparent in reviewing the rather detailed statement that 
it is a competent opinion that lends support to the finding 
that the veteran sustained a low back injury during service 
and that he was treated for residuals of that injury.  Post-
service treatment records show that the veteran has been 
evaluated and treated over the years since service for a 
chronic low back disability.  Moreover, unlike his claimed 
upper back disability, examinations in recent years have 
confirmed a low back disorder and  the January 2001 VA 
examination report includes an opinion that the veteran 
appeared credible and that his history supported a finding 
that his low back pain disability began during service.   

In light of the foregoing, and giving the veteran the benefit 
of the doubt, the Board finds that service connection is 
warranted for a low back disability.  38 U.S.C.A. § 5107(b).









	
ORDER

Entitlement to service connection for an upper back 
disability is denied.

Service connection for a low back disability is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

